Citation Nr: 1517024	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-16 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased initial rating for a mood disorder not otherwise specified (NOS) with alcohol dependence, rated as 50 percent disabling from December 30, 2010 to January 27, 2015, and rated as 100 percent disabling due to a period of hospitalization from January 27, 2015.  

2.  Entitlement to a total rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to June 1994. 

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted the Veteran's claim and assigned it a 50 percent disability rating, effective December 30, 2010.  The Veteran's claims file was subsequently transferred to the RO in New York, New York.

In his May 2013 Substantive Appeal, VA Form 9, the Veteran requested a Board hearing at his local RO.  The requested hearing was conducted in January 2015 by the undersigned.  A transcript is associated with the claims file.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including VA treatment records, are relevant to the issue on appeal.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

After a thorough review of the claims file, the Board finds that further evidentiary development is necessary prior to the adjudication of the Veteran's claim for an increased initial rating for his mood disorder NOS with alcohol dependence and entitlement to TDIU.

As an initial matter, the Board notes that newly associated VA treatment records and a March 18, 2015 rating decision reveals that the Veteran was hospitalized for his mood disorder NOS with alcohol dependence in January 2015.  The Veteran filed a claim on February 20, 2015 for a temporary 100 percent disability rating based on his hospitalization at the VA medical center in Bath, New York.  The RO granted the claim for a temporary 100 percent rating based on a period or hospitalization, effective January 27, 2015.  

Newly associated VA treatment records also indicate that the Veteran has been receiving medical treatment for his mood disorder NOS with alcohol dependence at the Bath, New York VA medical center until at least March 17, 2015.  As such, it is unclear whether the Veteran is currently hospitalized for his mood disorder and the Board is unable to adjudicate his claim for an increased initial rating for a mood disorder NOS with alcohol dependence at this time.  The Board must remand this claim in order to obtain the most recent records from this treatment and to determine whether he has been discharged from the hospital.  

The Veteran was last afforded a VA examination for his mood disorder NOS with alcohol dependence in August 2011, over 4 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In addition, given the Veteran's recent hospitalization, it appears that the Veteran's mood disorder may have worsened.  Given the potential of worsening, the Veteran's recent hospitalization, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's mood disorder NOS with alcohol dependence, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an initial increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Additionally, any VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

In this case, the Veteran and his representative raised the issue of TDIU during the January 2015 videoconference hearing.  Additionally, the Board notes that the Veteran was not working in September 2011, the date of his most recent VA examination.  Finally, as noted above, the records indicate the Veteran was hospitalized in January 2015 for his mood disorder NOS with alcohol dependence.  As such, the issue of unemployability has been reasonably raised by the record.  However, the record is insufficient for the Board to make a determination as to TDIU.  The RO/AMC should determine whether the Veteran is currently working.  Then, the VA examiner should address the functional impairment of the Veteran's service connected mood disorder NOS with alcohol dependence.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

2.  The RO/AMC shall obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.  

Specifically, records should be obtained for the period of time the Veteran has been hospitalized for his mood disorder NOS with alcohol dependence at the Bath, New York VA medical center beginning January 27, 2015.

If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

3.  The RO/AMC must review the record and ensure compliance with all notice and assistance requirements for a TDIU claim, as set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159.

4.  The RO/AMC should contact the Veteran to determine if he is currently substantially and gainfully employed.  A determination of his current employment status must be made and entered into the claims file.

5.  After all outstanding records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the current severity of the service-connected mood disorder NOS with alcohol dependence.  

Examination findings should be reported to allow for evaluation of psychiatric disabilities under 38 C.F.R. § 4.130, Diagnostic Code 9435.  In addition, the examiner should assign a Global Assessment of Functioning (GAF) score reflecting the severity of the service connected psychiatric symptoms.  

The examiner is specifically requested to describe the functional effects caused by the Veteran's mood disorder NOS with alcohol dependence.  The examiner should also describe the impact that the Veteran's mood disorder NOS with alcohol dependence has on his employability.  Any opinion expressed should be accompanied by supporting rationale.

6.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




